


109 HR 5365 IH: To provide for the establishment of a Strategic Refinery

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Boucher (for
			 himself and Mr. Dingell) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of a Strategic Refinery
		  Reserve.
	
	
		1.RefineriesTitle I of the Energy Policy and
			 Conservation Act is amended by adding at the end the following new part:
			
				VRefineries
					191.Strategic
				Refinery Reserve
						(a)EstablishmentThe
				Secretary shall establish and operate a Strategic Refinery Reserve in the
				United States. The Secretary may design and construct new refineries, or
				acquire closed refineries and reopen them, to carry out this section.
						(b)OperationThe
				Secretary shall operate refineries in the Strategic Refinery Reserve for the
				following purposes:
							(1)During any period described in subsection
				(c), to provide petroleum products to the general public.
							(2)To provide petroleum products to the
				Federal Government, including the Department of Defense, as well as State
				governments and political subdivisions thereof who choose to purchase refined
				petroleum products from the Strategic Refinery Reserve.
							(c)Emergency
				periodsThe Secretary shall
				make petroleum products from the Strategic Refinery Reserve available under
				subsection (b)(1) only—
							(1)during a severe
				energy supply interruption, within the meaning of such term under part B;
				or
							(2)if the President determines that there is a
				regional petroleum product supply shortage of significant scope and duration
				and that action taken under subsection (b)(1) would assist directly and
				significantly in reducing the adverse impact of such shortage.
							(d)LocationsIn
				determining the location of a refinery for the Strategic Refinery Reserve, the
				Secretary shall take into account the following factors:
							(1)Impact on the local community (determined
				after requesting and receiving comments from State, county or parish, and
				municipal governments, and the public).
							(2)Regional
				vulnerability to a natural disaster.
							(3)Regional
				vulnerability to terrorist attacks.
							(4)Proximity to the
				Strategic Petroleum Reserve.
							(5)Accessibility to
				energy infrastructure.
							(6)The need to
				minimize adverse public health and environmental impacts.
							(7)The energy needs
				of the Federal Government, including the Department of Defense.
							(e)Increased
				capacityThe Secretary shall ensure that refineries in the
				Strategic Refinery Reserve are designed to enable a rapid increase in
				production capacity during periods described in subsection (c).
						(f)Implementation
				planNot later than 6 months
				after the date of enactment of this section, the Secretary shall transmit to
				the Congress a plan for the establishment and operation of the Strategic
				Refinery Reserve under this section. Such plan shall provide for establishing,
				within 2 years after the date of enactment of this section, and maintaining a
				capacity for the Reserve equal to 5 percent of the total United States daily
				demand for gasoline, home heating oil, and other refined petroleum products. If
				the Secretary finds that achieving such capacity within 2 years is not
				feasible, the Secretary shall explain in the plan the reasons therefor, and
				shall include provisions for achieving such capacity as soon as practicable.
				Such plan shall also provide for adequate delivery systems capable of providing
				Strategic Refinery Reserve product to the entities described in subsection
				(b)(2).
						(g)Compliance with
				Federal environmental requirementsNothing in this section shall
				affect any requirement to comply with Federal or State environmental or other
				law.
						192.Refinery
				closing reports
						(a)Closing
				reportsThe owner or operator
				of a refinery in the United States shall notify the Secretary at least 6 months
				in advance of permanently closing the refinery, and shall include in such
				notice an explanation of the reasons for the proposed closing.
						(b)Reports to
				CongressThe Secretary, in
				consultation with the Federal Trade Commission, shall promptly report to the
				Congress any report received under subsection (a), along with an analysis of
				the effects the proposed closing would have on petroleum product prices,
				competition in the refining industry, the national economy, regional economies
				and regional supplies of refined petroleum products, and United States energy
				security.
						.
		
